United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-3688
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   James Edwin Pate

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Hot Springs
                                  ____________

                             Submitted: August 25, 2014
                               Filed: August 28, 2014
                                   [Unpublished]
                                   ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      While James Pate was serving a period of supervised release, he was charged
with violating his release conditions, and the district court1 held a revocation hearing

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
at which both sides introduced evidence regarding the alleged violations. Based on
that evidence, the court concluded Pate had violated several supervised-release
conditions, and revoked his supervised release. The court imposed a revocation
sentence of 24 months in prison and no additional supervised release. This appeal
followed, in which Pate raises issues about the evidence the court relied on in finding
that he violated supervised release.

       Pate first argues that the evidence was insufficient to support a finding that he
committed a new law violation in November 2012, because the court improperly
credited the testimony of a detective over the contrary testimony of witnesses to the
alleged violation. This arguments fails. A district court’s decision--as fact finder--to
credit the testimony of one witness over the testimony of others at a revocation
hearing is virtually unreviewable on appeal, see United States v. Walker, 688 F.3d
416, 422 (8th Cir. 2012), and based on the testimony that the district court credited,
the court did not clearly err in finding that the government proved the alleged
violation by a preponderance of the evidence, see United States v. Carothers, 337
F.3d 1017, 1019 (8th Cir. 2003) (factfinding as to whether or not violation occurred
is reviewed for clear error).

       Pate also argues that, in finding he committed a second law violation in August
2013, the district court violated Federal Rule of Criminal Procedure 32.1 and the
Confrontation Clause by relying on the contents of police reports that were read into
the record. Upon careful review, see United States v. Johnson, 710 F.3d 784, 787
(8th Cir. 2013), we reject this argument also, because the information in the reports
was corroborated by the live testimony of Pate’s probation officer, who described
what Pate had said to him about committing the second law violation, see United
States v. Bell, 785 F.2d 640, 643-44 (8th Cir. 1986).

      Finally, we conclude that the revocation sentence was not unreasonable. See
United States v. Petreikis, 511 F.3d 822, 824 (8th Cir. 2009). Accordingly, we affirm

                                          -2-
the judgment of the district court. We also grant counsel’s motion for leave to
withdraw.
                     ______________________________




                                      -3-